NEY      GENERAL.
                                     EXAS

PRICE  DANIEL
ATTORNEYGENERAL

                               March 22, 1948~

       Hon. Lee Nowlin,            Opinion No. V-523.
       County Attorney,
       Hale Coun%y,                Re:   Validity of tax assess-
       Plainvhw, *Texas
                   *                     ments not acted on by
                                         the Board of Bqualiza-
                                         tion,
       Dear Sir:

                   We refer to your letter   of January 199 1948,
       in Which you ask:
                 .
                   “Does a county have a legal remedy for
             the colleceion   of taxes where the Commis-
             sioners’ Court failed    to sit as a Board of
             Equalization.*’
                                                     .                    *.
                   As we construe your question,    you request an. * . .
       opinion as to whether tax assessments are valid if the
       Colamissioners    Court of Male County failed   to convene    .
       ai9 a Board of Equalization    and act on the assessment
       lists   and books as provided in Artfcle    7206, V.C,S.   We
       are. informed that your Inquiry has reference     to assess-
       mrnts for the years 1945, 1946, and 1947.
                  As refle,cted    by the Hale County tax rolls for
      said years in the office       of the State Comptroller,   the
      Assessor and Collector       of Taxes placed his oath thereon
      as provided in Article       7222, V, C, S.; and the Commis-
      sioners’ Court of Hale County, sitting         as a Board of
      Equalization,    placed its cert iffcat e of approval there-.
      on,, in which it is certified      that safd Board examfned
      the assessments 9 corrected      the valuations,   and examined
      the rolls and books made up from approved assessments,
      and found the property was assessed at its true and full
      value.    Such, certificates    are signed by the County Judge
      and all of the four County Commissfoners of Hale County.
                   The office of Assessor and Collector   of Taxes
      is” created by Section 14 of Article     VIII of the State
      Constitution    in Which it is provided that ‘I0 ., 0 such
      Assessor and Collector     of Taxes shall uerform all the
      @ties    with respect to sssessine   arouertv for the pur-
      pose of taxation and of collectfn%     taxes as may be pre-
      scribed by the Legislature,”
Hon. Lee Aowlfn - Page 2        (V-523)


            Articles  718.3-7205 and 7209, 7210, 7211, V.C.S.,
prsscrlbe   the powers and duties of the Assessor and Col-
lector   of Taxes which include every act pertaining   to list-
ing property for taxation.

            Article   7211 authorizes the Assessor and Collec-
tor to fix values and provides for appeals by the property
owner to the Board of Equalization.      The pertinent part of
that article    reads, in parts
              “Hereafter when any person, firm or cor-
      poration renders his, their or its property in
      this State for taxation to any tax assessor,
      and makes oath as to the kind, character,            qual-
      ity and quantity of such property,            and the said
      officer    accentine    said rendition     from such D e r -
      son. firm or coruoration       of such urouertv is
      satisfied     that it is correctly     and prouerly
      valued accordinn to the reasonable cash market
      value of such prouertv on the market at the
      tine of its rendition,       he shall list the same
        ccordfnzly:     but, if the assessor is satisffed
     that the value is below the reasonable cash
      market value of such prouerty,         he shall at once
     aace      on said rendition    ovnosite each wiece of           ,
     property so rendered an amount eaual to the rea-
      sonable cash market value of such arooertv at
     the time of its rendition,          and if such property
      shall be ,found to have no market value by such
      offfcer,    then at such sum as said offis           shall
     deem the real or intrfnsic         value of the proper-
     ty; and if the uerson-lfstinz          such orouertv or
     the owner thereof is not satisfied            with the val-
     ue olaced on the aroperty bv the assessor.             he
     shal_lgmr                            a and if desiring
      so to do make oath before the assessor that t&
    ‘valuation      so fixed by said officer        on said proo-
      ertv is excessive;       such officer    to furnish such
     rendition,      together with his valuatfon thereon
     and the oath of such person, firm or officer              of
     any corporation,       if anv such oath has been made,
     to the commissioners” court of the county in
     which said rendition was made, which court shall
     hear evidence and determine the true value of
      such property on January First ., 0 0 .,”
Hon. Lee Nowlin - Page 3     (V-523)


            Article 7222, V. C. S., requires the tax as-
sessor to swear that his tax rolls or books are correct,
and Article   7223 requires that said officer   deliver such
lists and statements of property received by him to the
Board of Equalization,    alphabetically arranged.
            Commissioners’ Courts, sitting     as Boards of
Equalization,    may ascertain   and equalize valuations     of
property listed    for taxation.    Articles  7206 and 7218,
provide that such Board shall meet on the second Monday
in May of each year or as soon thereafter       as practica-
ble before the first     day of June, and receive all lists
or books of the assessor and see that every person has
rendered his property at a fair market value, correct
errors,   equalize values and return the lists     to the as-
sessor, who shall proceed to prepare his tax rolls.
            Opinion No. O-6708 by a former Attorney Gener-
al construes as directory   the specification  in said ar-
ticles  of the time when such Boards of Equalization shall
meet. A copy of that opinion is enclosed for your in-
format ion.
           Article 7224 provides       that the Board of Equal-
ization  shall examine the rolls       or assessment books and
make corrections.   It reads:
            “After the board of equalization  shall
     have examined the rolls or assessment books
     and made all corrections,    if any be neces-
     sary, the assessor shall send one copy Of
     each to the Comptroller,    one copy of each
     to the collector   of his county? and he shall
     file the other copies in the county clerk’s
     office   until the next assessment, when the
     assessor shall have the right to withdraw
     them and use as provided in this title.     Id,”
           Article 7225, V.C.S,,  provides that ” 0 e . 0
should his rolls or books, when presented for approval
to the c*mmiss&oPers’ courr, prove to be imperfect or
erroneous,  the court shall have the same corrected  or
perfected,  either by the assessor or some other person
than the assessor of taxes,   e 0 *I’
          Article   7253, R,S., 1925, provides that When.
any tax collector   shall have received the assessment
Hon. Lee Noilin   - Page 4   (V-523)


rolls or books of the county, he shall receipt to the
commissioners'   court for the same; and said rolls or
books shall be full and sufficient   authority for said
collector  to receive and collect  the taxes therein
levied."
           Haynes v. State, 99 S. W, 405 (Error refused)
involved an assessment of unrendered real estate in
which the list was not presented to the Board of Equal-
ization.   The completed tax roll was sworn to by the
assessor and was examined and approved by the Commis-
sioners'  Court sitting as a Board of Equalization.  The
Court said, in part:
           'Were the assessments for the years 1900
     and 1901 void by reason of the failure         of the
     assessor to list the property for those years
     and present such lists to the commissioners'
     court for examination,      correction,    and appro-
     val?    The defendant offered to show, and x
     was agreed that if oermitted he could show,
     that, for the years 1900 and 1901, the proper-
     ty was not listed    by the tax assessor and that
     no listing    of the same was submitted to the
     commissionersP court sftting        as a Board of
     eaualizatfon.     But that the lot was placed up-
     on the assessorPs block books? which books
     were never inspected or approved by said board,
     and then entered upon the tax rolls,         and that
     said tax rolls were submitted to the comm%s-
     sioners"   court sittfng    as a board of equaliza-
     tion for examination,     correction,    and approval,
     The court susta&e~an        exceat&n to this evi-
     pence0 The appellant      cornplaIns of this action
     0 0 D The tax rolls for 1900 and 1901 were pre-
     sented to, and were examfned and approved by,
     the commissioners"     court sitting    as a board of
     equalization,     The aarticular     omission com-
     glained of was the failure       of the tax assess-
     or to list the uroaerte -resent             the list
     to the board for aaorova&. 'Did thfs omission
     render the assessment for the years named
     void? . 0 a .
           "In the case of State v. Carr (MO, Sup,)
     77 S.W. 5439 it was held by the Supreme Court
     of Missouri,  construing the tax laws of that
     State, that an omission to lfst the property
Hon. Lee Nowlin - Page 5      (V-523)


     was not one of the essentials        of the law gov-
     erning the assessment of property for taxa-
     tion; that such urovision was merely direc-
     torv and not mandatory and a failure           of the
     assessor to make out t;e list did not vitiate
     the assessment.      In this state a substantial
     compliance with the statute is treated as suf-
     ficient    to fix a lien for taxes.       State v.
     Farmer, 94 Tex. 235. 59 S.W. 541.          It was the
     duty of the owner-of~the lot to list it for
     taxation.      This dutv he failed to werform It
     then became the dutv of the ass ssor to list
     and assess the lot.       He failed io list it
     but it was assessed.       It is not denied th&
     the property was subject to taxation.           It was
     situated in Dallas county, and was liable          for
     taxation in that county,        The tax assessor
     had full jurisdiction      over the property,      It
     is not alleged that the valuation placed up-
     on the property by the assessor,         and which
     the board of equalization       approved, was not
     its true taxable value,       It is not denied
     that the tax assessed against the lot is its
     proper share of taxes for the years named,
     Appellant fails     to show that he has been In-
     jured by the failure      of the assessor to list
     the lot,      We are of the opinion that the pro-
     vision in the statute imposing the duty on
     the assessor to list the property is dfrec-
     w,       and that, in order for the taxpayer to
     take advantage of such failure,        he must show
     that he has suffered-Lthe          omfssfon. State
     v. Carr.
          - ~~~   suura, Cftv of Rockland vO Ulmer,
     supra, O O At the end of the roil was a prop-
     er certificate     of the assessor,    as required
     by the statute,     showing, among other things,
      'that the rolls to which this is attached
     contains a correct and full lfst of the real
     and personal property subject to taxation in
     Dallas count~$~ etc.      This certificate     was
      sworn to by the assessor and the rolls were
     examined and approved by the board of equal-
      ization    D O O There was no error in exclud-
     ing the evidence."       (Emphasfs added)
              We are of the opfnfon that failure of the Com-
missionerst    Court to convene as a Board of Equalfzation
                                               .




Hon. Lee Nowlin - Page 6    (V-523)


does not affect  the validity  of tax assessments if the
completed tax roll is sworn to by the tax assessor and
examined and approved by the Commissioners' Court, sit-
ting as a Board of Equalization.after    completion. We
are also of the opinion that the usual procedure is a-
vailable to enforce payment of the taxes shown on such
approved tax rolls,
                            SUMMARY
            Tax rolls and books prepared by and
     sworn~to by the Assessor and Collector      as
     being correct which are subsequently exam-
     ined, corrected,    and approved by the Com-
     missioners'    Court sitting as a Board of
     Equalization,    are valid, notwithstanding
     failure   of the CommissionersD Court to
     convene as a Board of Equalization     as pro-
     vided in Article    7206 Va. C. S.
                                 Yours very truly,
                            ATTORNEY
                                   GENERALOF TEXAS




WTW:wb                       "   W, 'I;, W%iliams
Encl.                            Asststant




                            ATTORNEYGENERAL